This is an action of trespass to try title to a tract of 108 acres of land in Leon County, brought by appellee against Houston Davison. Appellant, who is the wife of Houston Davison, intervened in the suit and claimed the land as her homestead. The trial in the court below resulted in a judgment in favor of plaintiff against the defendant and intervener for the title and possession of the land. From this judgment the intervener perfected an appeal to this court, but has filed no brief. Appellee has filed briefs, and asks an affirmance of the judgment. The failure of appellant to file briefs must be treated as an abandonment of her appeal, and it would be dismissed but for the fact that appellee asks an affirmance. The subject matter of the suit was within the jurisdiction of the court, *Page 66 
and the judgment is in response to plaintiff's petition. In the absence of a brief by appellant pointing out the errors relied upon for a reversal, we could only refuse to affirm the judgment because of fundamental error, and there being no such error apparent upon the record, the judgment of the court below will be affirmed.
Affirmed.